Title: To James Madison from Maurice Rogers, 21 June 1806
From: Rogers, Maurice
To: Madison, James



Sir
Philada. 21st. June 1806.

I Had the honor to receive Mr Wagners note of the 10th Inst. accompanying the Commissions appointing me Consul at St. Iago de Cuba & Ca. as also the corresponding instructions forwarded to me under date 15th. June.
I beg leave to assure you of my most pointed attention to those instructions, I shall endeavour to merit the confidence the President has been pleased to place in me
I shall leave this in two weeks, and shall be particular in my Communications to your department.  With Sentiments of the Highest Consideration I remain Your obt Servt

Maurice Rogers

